                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    UNITED STATES OF AMERICA,                          CASE NO. CR17-0132-JCC
10                           Plaintiff,                  MINUTE ORDER
11            v.

12    ROBEL GOITOM,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendant’s unopposed motion to continue
18   revocation hearing (Dkt. No. 63). Defendant has filed a waiver of date for revocation hearing.
19   (Dkt. No. 64.) The motion is GRANTED. The date of Defendant’s revocation hearing is hereby
20   EXTENDED from March 12, 2019 to May 28, 2019 at 9:00 a.m.
21          DATED this 8th day of March 2019.
22                                                         William M. McCool
                                                           Clerk of Court
23

24                                                         s/Tomas Hernandez
                                                           Deputy Clerk
25

26


     MINUTE ORDER
     CR17-0132-JCC
     PAGE - 1
